NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

IAN LAMONTE CORMIER,                             No. 21-55308

                Plaintiff-Appellant,             D.C. No. 5:20-cv-01877-SVW-AFM

 v.
                                                 MEMORANDUM*
LYNN E. WILLIAMS, Correctional Officer
in official capacity; KENNETH SELPH,
Correctional Officer, in official capacity; J.
PERRY, Control Booth Officer, in official
capacity; NYGENE, Acting Defense
Attorney, in official capacity; RIVERSIDE
SUPERIOR COURTHOUSE CLAIMS
PROCESSING OFFICE,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ian LaMonte Cormier appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging various claims for failure to pay the filing fee after

denying Cormier’s motion to proceed in forma pauperis (“IFP”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly denied Cormier’s motion to proceed IFP because

Cormier had filed at least three prior actions that were dismissed as frivolous,

malicious, or for failure to state a claim, and Cormier did not plausibly allege that

he was “under imminent danger of serious physical injury” at the time he lodged

the complaint. See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1052-53, 1055-56

(discussing the imminent danger exception to § 1915(g)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Cormier’s request to submit the case for decision without oral argument

(Docket Entry No. 5) is granted. All other pending motions and requests are

denied.

      AFFIRMED.




                                           2                                    21-55308